DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
New claims and amendments change scope of previous claim set – thereby necessitating a new ground.
Response to Arguments
Applicant’s arguments with respect to below claims have been respectfully considered but are moot because the below rejection is responsive to the newly introduced amendments and claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8-11, & 13-18 rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Evidence that independent claims 1, 6 & 11 fail to correspond in scope with that which the inventor or a joint inventor regards as the invention can be found in Specification paper filed 23 December 2022. In that paper, the inventor or a joint inventor has stated on page 17 that coordinates are present with respect to a 3D object and does not state that those coordinates are 2D or 3D.  Furthermore, applicant’s figures do not provide light with respect to the intent of the term coordinates. This statement indicates that the invention is different from what is defined in the claim(s) because 2D coordinates are very well known to be utilized with respect to a 3D object and distance is also known to be calculated using 2D coordinates thereof.
Therefore, the office cannot determine if applicant had possession of the claimed subject matter before the effective filing date due to specification not clearly defining the claimed scope with respect to the coordinates.  Furthermore, the dependent claims are rejected for being depended from the rejected independent claims.
Please note, if applicant would remove the term “3D” with respect to coordinates, then the claimed subject matter would still be in overlap with respect to the previous art rejection.  This statement is to help promote compact prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626